DETAILED ACTION
Election/Restrictions
Applicants election without traverse of the invention of Group I, Claims 8 through 15 in the reply filed on September 28, 2022 is acknowledged.  Claims 1 through 15 and 19 are pending for examination.
Claims 16 through 18 and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 28, 2022.

Claim Objections
Claim 3 is objected to because of the following informalities.
In Claim 3, it appears that “a z-axis” (line 3) should be recited as –the z-axis--, as this is referring back to “a z-axis” (line 2 of Claim 2) previously recited.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2015/0027640 to Yasumoto et al (hereinafter “Yasumoto”).
NOTE:  Elements emphasized below are illustrated in Yasumoto’s annotated Figure 30.
Claim 1:  Yasumoto discloses an apparatus to automatically place layers of a printed circuit board on a fixture, the apparatus comprising:
a robotic device (e.g. 32, in Figs. 1, 3, 30) including:
a base that is secured to a surface [of table];
an upright column that extends upwardly from the base, and
a movable arm rotatably coupled to the upright column, the movable arm being configured to rotate about a vertical axis defined by the upright column, and further configured to rotate from a position in which the movable arm is disposed over a laminate sheet fixture (e.g. 30, in Fig. 12) and to pick up a laminate sheet (e.g. 31) to a position in which the movable arm is disposed over a board layup fixture (e.g. 37, 67) to deposit the laminate sheet in the board layup fixture, and from a position in which the movable arm is disposed over a bond film fixture (e.g. 73, 73a, in Fig. 14) and to pick up a bond film (e.g. 20) to a position in which the movable arm is disposed over the board layup fixture to deposit the bond film [e.g. with 38] in the board layup fixture (e.g. ¶¶ [0074], [0075], [0089]).

    PNG
    media_image1.png
    654
    578
    media_image1.png
    Greyscale

Claim 2:  Yasumoto discloses the apparatus of claim 1, wherein the movable arm of the robotic device further is configured to move in x-axis and y-axis directions [via rotation] but rigid in a z-axis [vertical] direction [being that it is mounted on the table].
Claim 19:  Yasumoto discloses the apparatus of claim 1, further comprising a table configured to support the robotic device, the base of the robotic device being secured to the table, the table being configured to support complimentary components (e.g. 74, 13, etc.) of the robotic device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 through 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yasumoto in view of U.S. 2015/0104283 to Nogami et al (hereinafter “Nogami”).
Yasumoto discloses the claimed apparatus as relied upon above in Claims 1, further including that the movable arm is configured to vary a radius of arc and travel about the vertical axis and configured to lower and raise an end of the movable arm in the z-axis direction.  Moreover, the robotic device of Yasumoto is a selective compliance assembly robot arm.
Yasumoto does not mention that the movable arm includes an end effector or a user flange.
Nogami discloses a robotic device (Fig. 2) that includes a movable arm (e.g. 203L or 203R) that is used to pick up products and deposit them as part of a manufacturing process (e.g. ¶ [0004]).  The movable arm includes an end effector (e.g. 50L) with a user flange (e.g. 21a) and a fixed plate (e.g. 22a) that is configured to receive and mount the end effector thereon, thus, allowing the end effector to be detachable (e.g. ¶ [0036]).
Regarding Claim 7, Nogami discloses that the end effector includes an actuator (not shown) to allow control and positioning of the arm where the actuator can be secured to the user flange and the fixed plate (e.g. ¶¶ [0025], [0036]–[0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the movable arm of Yasumoto by including such elements as an end effector with a fixed plate, user flange and actuator, as taught Nogami, to provide an art-recognized equivalent movable arm as part of a robotic device has the very same operation of picking up and depositing sheets.  By adding these elements to Yasumoto, this would additionally allow better control or positioning of the movable arm as well as maintenance being that the end effector can be detached.

Allowable Subject Matter
Claims 8 through 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Non-Patent Literature IEEE Publication to Kiswanto et al, entitled "Development of Robotic Arm Manipulator Control System for Micromilling Tool Wear Monitoring Based on Computer Vision," discloses control of a movable arm as part of a robotic device (e.g. see Fig. 8, entire document).
b)	Japanese Patent Publication, JP 2009-13313, discloses manufacturing a printed circuit board by laminating a bonding film (e.g. 10) with a board (e.g. 20, Fig. 3).
c)	Japanese Patent Publication, JP 2019-160973, discloses a robotic device (e.g. 1, in Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896